DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 2016/0073494; hereinafter Uchida), in view of Srinivas et al (US 2013/0056244; hereinafter Srinivas), and further in view of Kim et al (US 2017/0003773; hereinafter Kim).
•	Regarding claim 1, Uchida discloses an electroconductive film (figures 1 and 3) comprising: 
a light-transmitting base material (element 10 in figures 1 and 3 and ¶ 46), 
a plurality of light-transmitting electroconductive parts provided on one surface of the light-transmitting base material (elements 12 in figures 1 and 3 and ¶s 42 and 52), and 
a light-transmitting nonconductive part located between the electroconductive parts (elements 12i in figures 1 and 3 and ¶s 42 and 52), 
wherein each of the electroconductive parts contains a light-transmitting resin and electroconductive fibers incorporated in the light-transmitting resin (¶s 42 and 64); [and]
the nonconductive part contains a light-transmitting resin and exhibits no conductivity (¶ 42).
However, Uchida fails to disclose the details of the density of the fibers and a three-dimensional arithmetic average roughness.
	In the same field of endeavor, Srinivas discloses where:
the nonconductive part exhibits no conductivity (¶s 179 and 180), [and]
the three-dimensional arithmetic average roughness on the surface of the nonconductive part is 6 nm or more and 80 nm or less (¶s 67-70, 75, 81, and 83, in view of ¶s 146, 147, 179, and 180, where these limitations are met when nanowires (¶ 83) are formed to have a length in the range of “about 500 nm to 50 μm” (¶ 83), a diameter in the range of “about 1 nm to about 100 nm” (¶ 83), an embedded volume in the range of “about 0% by volume and up to about 90%, up to about 95%, or up to about 99% by volume” (¶ 83), and an extension distance from an embedding surface in the range of “from about 1 nm to about 50 nm [or] from about 50 nm to 100 nm” (¶ 70) and are then ablated (¶s 179 and 180); for example, assuming the diameter is 100 nm, the length is 1 μm, the embedded volume is 50%, and the nanowires are substantially parallel (¶ 75) and arranged in a single layer, the resultant roughness will be, on average (¶ 69), approximately 50 nm when the half-embedded nanowires have been ablated, which is between the claimed 6 nm and 80 nm; even if a single layer is not used, the diameter, length, and embedded volume of the nanowires can be adjusted (¶ 83) in order for the roughness to be within the claimed range; it should also be noted that one of ordinary skill in the art would have understood that each of these variables could be optimized through routine experimentation “in accordance with a particular application” (¶ 70) to optimize the surface roughness and that the roughness of an ablated portion would be determined based at least in part on the volume and depth of the nanowires located below the embedding surface prior to ablation). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Uchida according to the teachings of Srinivas, for the purpose of preventing users from observing electrically isolated patterns in a display (¶ 162). However, Srinivas also fails to disclose the details of the density of the fibers.
	In the same field of endeavor, Kim discloses where, relative to a mid-point in the thickness direction of the electroconductive parts, the electroconductive fibers are unevenly distributed within the electroconductive parts such that there are more electroconductive fibers on the side facing the light-transmitting base material compared with the other side in the thickness direction (element 52 in figure 3 and ¶ 54; where elements 42 are shown to primarily be in the portion of element 52 located closest to element 32; note where figure 5 and ¶s 68-81 disclose the order in which the various layers are formed such that the “embedding surface” is closest to element 32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Uchida, in view of Srinivas, according to the teachings of Kim, for the purpose of preventing the electrical conductivity of a conductive film formed of nano-materials from changing when subjected to an external force (¶ 55).
•	Regarding claims 3-9, Uchida, in view of Srinivas and Kim, discloses everything claimed, as applied to claim 1.  Additionally, Uchida discloses where:
Claim 3:	the electroconductive fiber has a fiber length of 1 μm or more (¶ 58).
Claim 4:	the electroconductive fiber has a fiber diameter of 200 nm or less (¶ 58).
Claim 5:	the electroconductive film has a haze value of 5% or less (¶ 67).
Claim 6:	the electroconductive film has a total light transmittance of 80% or more (¶ 46).
Claim 7:	the electroconductive film according to claim 1 is included in a touch panel (¶ 54, in view of ¶ 2).
Claim 8:	the touch panel according to claim 7 is included in an image display device (¶ 54, in view of ¶ 2).
Claim 9:	the electroconductive film according to claim 1 is included in an image display device (¶ 54, in view of ¶ 2).
•	Regarding claims 10 and 11, Uchida, in view of Srinivas and Kim, discloses everything claimed, as applied to claim 1.  However, Uchida fails to disclose the additional details of the conductive parts.
	In the same field of endeavor, Srinivas discloses where:
Claim 10:	each of the conductive parts has a thickness of less than 300 nm (¶ 81, in view of ¶ 83; where, continuing the example from the previous rejection of claim 1, the thickness of the host material would be within the range of 100 nm to 500 nm, which range overlaps the claimed range).
Claim 11:	the nonconductive part has a thickness of less than 300 nm (¶ 81, in view of ¶ 83; where, continuing the example from the previous rejection of claim 1, the thickness of the host material would be within the range of 100 nm to 500 nm, which range overlaps the claimed range).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Uchida according to the teachings of Srinivas, for the purpose of preventing users from observing electrically isolated patterns in a display (¶ 162).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        08/16/2022